Citation Nr: 0708050	
Decision Date: 03/16/07    Archive Date: 04/09/07	

DOCKET NO.  02-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a chronic lung 
disorder, to include bronchitis and pneumonia.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a bilateral eye 
disorder.

5.  Entitlement to service connection for a chronic hearing 
disability.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for asbestosis.

8.  Entitlement to service connection for a chronic prostate 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.

The case has previously been remanded by the Board in 
November 2003 and again in January 2006 for further 
development.  The requested actions have been accomplished, 
and the case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran received treatment for diabetes many years 
following service discharge and the competent medical 
evidence does not establish a link between his active service 
and the current diabetes.

3.  Any current lung disorder, to include bronchitis and 
pneumonia, is not related to the veteran's active service.

4.  The veteran received treatment for kidney problems many 
years following service and the competent medical evidence 
does not establish a link between his active service and any 
current kidney disorder.

5.  The veteran's astigmatism and presbyopia are congenital 
disorders.  The veteran does not have an eye disability of 
service origin or one that is attributable to any incident of 
active service.

6.  Any current hearing loss is not related to the veteran's 
active service.

7.  Any current tinnitus is not shown to be related to the 
veteran's active service.

8.  Any current asbestosis is not of service origin or to any 
incident involving the veteran's active service.

9.  The veteran received treatment for a prostate disorder 
many years following service discharge and the competent 
medical evidence does not show a link between his active 
service and any current prostate disorder.


CONCLUSIONS OF LAW

1.  Service connection for diabetes is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Service connection for a chronic lung disorder, to 
include bronchitis and pneumonia, is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

3.  Service connection for a chronic lung disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

4.  A chronic acquired eye disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.9 (2006).

5.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

6.  Service connection for bilateral tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

7.  Service connection for asbestosis is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

8.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Enactment of the VCAA codified at 38 U.S.C.A. §§ 5102-5103A, 
5107 (West 2002 & Supp. 2005), significantly changed the law 
prior to the pendency of these claims.  VA has promulgated 
regulations to implement the statutory changes.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and to redefine the obligations of VA 
with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1)  Inform the 
claimant of the information and evidence necessary to 
substantiate the claim: (2) inform the claimant about the 
information and evidence that VA must seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
apply to all five elements of a service connection claim.  
Those five elements include:  (1)  Veteran's status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In various letters between November 2001 and June 2005, the 
veteran was informed of the evidence needed to substantiate 
his claims, he was told of the types of evidence that would 
best do so, he was informed of VA's duty to assist him, and 
he was told that VA was developing his claim pursuant to that 
duty.  As well, the RO identified evidence that was received 
in support of his claims and the evidence he was responsible 
for securing.  In a June 2005 communication he was 
specifically informed that VA had requested treatment records 
from a Dr. Patel in October 2004 and again in April 2005.  He 
was informed that the treatment records had not been received 
and he was told that it was his responsibility to make sure 
VA received all requested records that were not in the 
possession of a Federal department or agency.

The content of the notice letters does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess.  There is no indication VA provided the veteran with 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Rather, 
as explained below, service connection may not be granted for 
any of the disabilities at issue; accordingly, any question 
relating to the appropriate disability evaluation and 
effective date to be assigned with regard to such a grant is 
rendered moot.

With regard to the duty to assist, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims for service connection.  VA has secured and 
associated with the claims file evidence the veteran 
identified as being pertinent to the claims.  VA has also 
conducted medical inquiry in an effort to substantiate the 
claims by affording the veteran various examinations in late 
2005 and early 2006.  Examiners addressed the presence and 
etiology of the various disabilities at issue.  The veteran 
has not asserted that the reports of the examinations are 
inadequate to decide his claim.  The Board notes that it has 
remanded the case on two separate occasions in order to 
comply as much as possible with the procedural and 
substantive requirements.  Accordingly, the Board finds the 
case has been developed as completely as possible.  "It is 
difficult to discern what additional guidelines VA could have 
provided to the veteran regarding what additional evidence he 
should submit to substantiate his claim."  Conway, v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many claims, but is not 
an excuse to remand all claims); .  Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) ((both observing circumstances as 
to when a remand would not result in any significant benefit 
to the claimant); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
April 5, 2006) (holding that an error, whether procedural or 
substantive, is prejudicial when the error affects a 
substantial right so as to injure an interest in the 
statutory or regulatory provision involved was designed to 
protect to the extent that it affects the essential fairness 
of the adjudication).  In this case, the Board finds that VA 
has satisfied its duties to inform and assist the veteran in 
the development of his claims.

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including diabetes, 
cancer, sensorineural hearing loss, nephritis and/or 
bronchiectasis, are manifest to a compensable degree of 
10 percent or more within the first year following separation 
from service, service connection will be presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation providing for VA 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury. Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Accord Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  
Disabled American Veterans, supra; Coburn, supra.

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims.  The Board notes that as a lay person, the 
veteran himself does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

Diabetes Mellitus

With regard to the claim for service connection for diabetes 
mellitus, the service medical records are without reference 
to complaints or findings indicative of the presence of 
diabetes.  The earliest documentation of the presence of 
diabetes mellitus came from a VA outpatient consultation in 
January 2001.

The medical evidence of record includes a report of a VA 
general medical examination of the veteran in November 2005.  
The claims file was reviewed by the examiner.  The veteran 
reported that he was diagnosed with diabetes 6 years 
previously.  This was a time many years following service.  
The examiner did not express an opinion as to the etiology of 
the diabetes mellitus and there is no opinion of record 
associating with the diabetes, first documented many years 
following service discharge, with the veteran's active 
service.  The absence of treatment and/or evaluation for 
diabetes over a prolonged period of time is a factor for the 
Board to consider in reaching a determination on the claim 
and in this case weighs against the claim with regard to 
diabetes.  Maxson v. Gober, 203 F.3d 1330 (Fed. Cir. 2000).  
The Board finds that in the absence of any medical indication 
of a nexus between the veteran's active service in World 
War II and his diabetes mellitus, the veteran fails to 
satisfy critical elements of a service connection claim and 
the claim must, therefore, be denied.

A Chronic Lung Disorder, to include Bronchitis and Pneumonia

A review of the available service medical records reveals 
that the veteran was hospitalized for treatment and 
evaluation of acute nasal pharyngitis due to bronchitis, and 
moderately severe bronchial pneumonia of the left lower lobe 
in November to December 1943.  At the time of discharge from 
hospitalization in December 1943, he was returned to duty.  A 
communication from the National Personnel Records Center 
reveals the records for the veteran are likely fire related.  
No separation document is available.  The Court has held that 
when a veteran's service records are presumed to have been 
destroyed in the fire that occurred at the National Personnel 
Records Center in St. Louis, in 1973, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Case law does not, however, lower the legal standard for 
proving a claim for service connection.  It merely increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Cromer v. Nicholson, 19 Vet. App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46 (1996).

The post service medical evidence is negative for the 
presence of any chronic lung disorder for years following 
service discharge.

The pertinent medical evidence includes a report of a VA 
examination in November 2005.  The claims file was reviewed 
by the examiner.  Complaints included chronic bronchitis.  
The veteran stated that he was diagnosed with pneumonia in 
1943 in service and was hospitalized from 2 to 4 weeks after 
the Battle of the Bulge.  The veteran gave a history of 
smoking one pack of cigarettes a day for 20 years and 
indicated that he quit smoking in 1964.  Pulmonary function 
testing was attempted in December 2005, but the results could 
not be interpreted due to the poor quality of the data 
because of the veteran's inability to inhale deep or exhale 
forcefully.  One of his diagnoses was status post pneumonia 
in 1943 during service on two different occasions, with no 
sequelae at the present time.  Also diagnosed was chronic 
bronchitis.  The Board finds that the evidence weighs against 
the claim for service connection for a lung disorder, to 
include either pneumonia or bronchitis.  At the time of 
recent examination by VA, pneumonia was noted by history 
only, with an indication that there were no sequelae present.  
The examiner, while diagnosing the veteran with chronic 
bronchitis, did not relate it to any significant findings.  
There was no indication of a nexus between bronchitis and the 
veteran's service many years earlier.  As noted above, the 
Board may consider in its assessment of a service connection 
claim, the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See 
Maxson v. Gober, 203 F.3d 1330 (Fed. Cir. 2000).  In the 
instant case, the current diagnosis of bronchitis occurred 
many years after the veteran's discharge from World War II 
service, and the absence of supportive evidence for such a 
lengthy duration weighs against the claim for service 
connection.

Service Connection for a Kidney Disorder

A review of the evidence of record does not disclose the 
presence of complaints or findings with regard to a chronic 
kidney disorder for years following service discharge.

The post service records show that in August 1995 he was seen 
at a private facility for right renal calculus.  It was 
indicated he had been in perfect health until the morning of 
hospitalization when he felt an excruciating pain in the 
right lower abdomen.  With regard to past illnesses, it was 
stated he had been in very good health.

When the veteran was examined by VA in November 2005, he 
indicated he did not recall any problems with respect to his 
kidneys, bowel or bladder, or urinary tract.  He reported 
some slowing of his urinary stream over the past 15 years.  
He was currently taking medication and this was helping him 
void in an improved fashion.  It was indicated he was retired 
from his job with an oil refinery where he had performed many 
physical labor-type jobs.  Following examination it was 
indicated he had a history of benign prostatic hyperplasia 
which was being managed with medication.  It was noted he 
also had some symptoms of an overactive bladder.  The 
examiner opined that it was more likely than not that his 
prostatic hyperplasia and overactive bladder were normal 
aging phenomena.  The examiner added it was "more likely than 
not" that these conditions evolved as a consequence of the 
aging process and indicated "it was more likely than not" 
that the active military service had not contributed 
significantly to the development of these pathological 
conditions. As there is no nexus between any current kidney 
disorder and the veteran's active service, the Board must 
deny the claim.

Service Connection for a Bilateral Eye Disorder

With regard to the claim for service connection for an eye 
disorder, there is no medical evidence of record with regard 
to the presence of a chronic acquired eye disorder for years 
following service discharge.  The veteran was accorded an 
examination by VA in November 2005 when he complained of near 
vision blurring.  There was no history of trauma, disease, or 
surgery involving either eye.  He had no diabetic 
retinopathy.  Cataracts were described as not yet visually 
significant.  Diagnoses were made of fiberoptic astigmatism 
and presbyopia; however, as noted above congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation providing for VA compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9.

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin; as long as the 
evidence as a whole establishes that the underlying 
conditions in question were incurred in or aggravated during 
service within the meaning of VA laws and regulations.  VA's 
General Counsel has also expressly stated that terms 
"disease" and "defects" must interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or an interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms, signs and its 
etiology, pathology and prognosis may be known or unknown.  
On the other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(June 18, 1990).

In this case there is no competent evidence of inservice 
incurrence of an injury.  Post service evidence shows 
treatment for astigmatism and presbyopia.  The Board has 
considered the veteran's contention that he has an eye 
disorder which he incurred in service.  However, as a lay 
person without appropriate medical training or expertise, he 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
an opinion as to the origin of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under the 
circumstances, the claim for service connection for a 
bilateral eye disorder must be denied.

Service Connection for a Hearing Loss and for Bilateral 
Tinnitus

The medical evidence of record is without indication of 
complaints or findings indicative of the presence of hearing 
loss and/or tinnitus for years following service discharge.  
Reference was made to the nature of the veteran's service 
that indicated that he primarily served as a truck driver.  
In July 2006 the claims file was reviewed.  It was indicated 
that there was no medical history reports or audiological 
records found in the claims file.  Current testing showed 
sensorineural hearing loss bilaterally.  It was the 
examiner's opinion that it was less than likely the veteran 
sustained significant hearing loss as a result of his 
military service.  The veteran did not associate the onset 
with any specific acoustic event.  Notation was made to the 
fact that his assignment in service was primarily as a truck 
driver.  It was the examiner's opinion that the report of 
unprotected civilian noise exposure was "far more 
significant" than any noise he would have encountered as a 
truck driver, even when driving under combat conditions.  The 
examiner stated that it was "more likely that his hearing 
loss is a result of post military occupational noise exposure 
and aging".  There is no medical opinion of record to the 
contrary.  As has been discussed above, the Board also notes 
that in its assessment of the claim, there has been the 
passage of a lengthy period of time wherein the veteran has 
not referred to complaints with regard to hearing loss and/or 
tinnitus.  An absence of supportive evidence for such a 
duration of time weighs against the claim.  Maxson v. Gober, 
203 F.3d 1330 (Fed. Cir. 2000).  Also, as noted above, the 
veteran does not have the appropriate medical training and 
expertise to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability such as 
hearing loss or tinnitus and provide an opinion as to the 
origins of such a disorder.  See Bostain v. West, 
11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Service Connection for Asbestosis

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.21.  The Court has held 
that VA must analyze an appellant's claim for entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, paragraph 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 to 45 years or more between 
first exposure and development of the disease.  M21-1, 
Part VI, paragraph 7.21.  It was noted that an asbestos-
related disease could develop from brief exposure to asbestos 
or as bystander.

Occupations involving asbestos exposure include mining and 
milling, ship yard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos, cement, sheet and pipe products, and so 
forth.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and ship yard workers.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) included that M21-1, Part VI, 
paragraph 7.68 does not create a presumption of exposure to 
asbestos for any class of veterans.  Rather, M21-1 suggests 
that asbestos exposure is a fact to be determined from the 
evidence.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Medical nexus evidence is required in claims for 
asbestos-related disease related to alleged asbestos exposure 
in service.  VAOPGCPREC 04-00.  VA General Counsel Opinions 
are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2006).

In essence, this case turns on the Board's determination as 
to whether the evidence supports a current diagnosis of 
asbestosis.  In this regard, the veteran was accorded an 
examination by VA in November 2005.  The claims file was 
available and reviewed by the examiner.  The veteran 
indicated that he had worked for many years as a truck driver 
for an oil company and worked in installations, storage, and 
pipe line activities.  He indicated he was diagnosed with 
asbestosis in 1980 or 1981.  He acknowledged that he had 
worked in asbestos installation for 15 years with an oil 
company and he denied working with asbestos during service.  
A pertinent assessment was made of asbestosis diagnosed in 
1980 or 1981.  The examiner opined that it was "more likely 
than not secondary to his [the veteran's] civilian exposure 
to asbestos and the veteran denies exposure to asbestos 
during the military service."  In view of the foregoing, 
there is no doubt to be resolved in the veteran's favor and 
the claim with regard to asbestosis is therefore denied.

Service Connection for a Chronic Prostate Disorder

A review of the medical evidence of record does not disclose 
the presence of a chronic prostate disorder following service 
discharge.  At the time of examination for right renal 
calculus at a private facility in August 1995, the veteran 
stated he had been in very good health until his 
hospitalization at that time.  Clinical examination was 
described as completely negative, with the only positive 
notation being the complaints associated with the calculus in 
the right ureter.

Additional pertinent medical evidence includes a report of a 
VA examination of the veteran in November 2005 when he could 
not recall any genitourinary problems while in the service or 
any problems with respect to his kidneys, bladder, or urinary 
tract.  He did not notice a slowing of his urinary stream 
until about 15 years prior to the current time.  He was not 
aware of any history of prostate cancer or bladder cancer.  
He was given a current diagnosis of a history of benign 
prostatic hyperplasia, treated with transurethral resection 
of the prostate.  He had also had recurrent prostatic 
hyperplasia managed by an alpha-blocking drug.  The examiner 
opined that the prostatic hyperplasia was a consequence of 
the aging process and stated that it was more likely than not 
that the veteran's military service did not contributed 
significantly to the development of his conditions.  There is 
no medical evidence of record expressing an indication of a 
causal nexus between any current prostate disorder and the 
veteran's active service back in World War II.  Accordingly, 
service connection is not in order.


ORDER

Service connection for diabetes is denied.

Service connection for a chronic lung disorder, to include 
bronchitis and pneumonia, is denied.

Service connection for a chronic kidney disorder is denied.

Service connection for a chronic bilateral eye disorder is 
denied.

Service connection for a hearing disability is denied.

Service connection for bilateral tinnitus is denied.

Service connection for asbestosis is denied.

Service connection for a chronic prostate disorder is denied.


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


